United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4510
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Aaron Lamonte Miles

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                            Submitted: August 29, 2017
                              Filed: October 19, 2017
                                  [Unpublished]
                                  ____________

Before COLLOTON, BOWMAN, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.

      Aaron Lamonte Miles pleaded guilty to failing to register as a sex offender.
His written plea agreement included an appeal waiver that applied to his conviction
but not to his sentence. In this appeal, Miles’s counsel has moved for leave to
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging the reasonableness of the sentence imposed by the District Court.1

      We conclude that the District Court acted within its discretion by varying
upward from the advisory United States Sentencing Guidelines range. See Gall v.
United States, 552 U.S. 38, 51 (2007) (discussing appellate review of sentencing
decisions). The court discussed several 18 U.S.C. § 3553(a) sentencing factors,
considered Miles’s sentencing arguments, and thoroughly explained its disagreement
with the parties’ joint recommendation of a lower sentence. See United States v.
Mangum, 625 F.3d 466, 470 (8th Cir. 2010) (explaining that a sentence is not
unreasonable if the district court makes “an individualized assessment based on the
facts presented” and addresses “the defendant’s proffered information in its
consideration of the § 3553(a) factors” (citations to quoted cases omitted)).

      We have independently reviewed the record under Penson v. Ohio, 488 U.S.
75 (1988), and we find no nonfrivolous issues for appeal outside the scope of the
appeal waiver.

      We affirm the judgment and grant counsel’s motion to withdraw.
                      ______________________________




      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                        -2-